Citation Nr: 1242338	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-26 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 2006, for the grant of service connection for left ear hearing loss to include whether there was clear and unmistakable error (CUE) in the September 1997 and November 1997 rating decisions which denied service connection for hearing loss.

2.  Entitlement to an effective date earlier than August 24, 2006, for the grant of service connection for right ear hearing loss to include whether there was clear and unmistakable error (CUE) in the September 1997 and November 1997 rating decisions which denied service connection for hearing loss.

3.  Entitlement to an effective date earlier than August 24, 2006, for the grant of service connection for tinnitus to include whether there was clear and unmistakable error (CUE) in the September 1997 and November 1997 rating decisions which denied service connection for hearing loss.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from June 1964 to May 1967.

This matter comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in January 2012.  This matter was originally on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania which granted service connection for tinnitus and bilateral hearing loss effective August 24, 2006.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for bilateral hearing loss and tinnitus is dated May 29, 1997.

2.  A claim for service connection for hearing loss was denied by rating decisions dated in September 1997 and November 1997 that were not appealed.

3.  The Veteran's request to reopen his claim for bilateral hearing loss and tinnitus was received on August 24, 2006.

4.  Additional service treatment records which contained evidence of in-service left ear hearing loss and tinnitus were apparently received into the record by VA subsequent to the September 1997 and November 1997 rating decisions. 

5.  The veteran has failed to allege an error of fact or law in the September 25, 1997, and November 3, 1997, rating decisions that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of May 29, 1997, for the grant of service connection for left ear hearing loss have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2012).

2.  The criteria for an effective date earlier than August 24, 2006, for the grant of service connection for right ear hearing loss have not been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2012).

3.  The criteria for an effective date of May 29, 1997, for the grant of service connection for tinnitus have been met.  38 U.S.C.A. § 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.155, 3.156(c), 3.157, 3.400 (2012).

4.  Valid claims of CUE in the September 25, 1997, and November 3, 1997, rating decisions have not been presented.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012); Simmons v. Principi, 17 Vet. App. 104 (2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board notes that the issues on appeal arise from a notice of disagreement as to effective dates assigned to the Veteran's bilateral hearing loss and tinnitus, and as such, represent "downstream" issues as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C.A. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C.A. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  With regard to the instant case, the Board finds that adequate 38 U.S.C.A. § 5103(a) notice was provided as to the original claim for service connection in October 2006, and as such, the rating assignment issue on appeal falls within the exception for the applicability of 38 U.S.C.A. § 5103(a).

In addition, the VCAA is not applicable to allegations of CUE.  In Livesay v. Principi, 15 Vet. App. 165 (2001) the United States Court of Appeals for Veterans Claims held that "there [was] nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify [were] now, for the first time, applicable to CUE motions." 

In concluding that VCAA is not applicable to allegations of CUE, the Court's majority opinion explained that even though VCAA was a reason to remand "many, many claims, . . . it [was] not an excuse to remand all claims."  The Court further indicated that CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim of CUE is not by itself a claim for benefits. Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 5100 (West 2002 & Supp. 2007), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in VCAA are not applicable to CUE motions.  
Based on the Court's precedential decision in Livesay, the Board concludes that the Veteran's CUE claim was not subject to the provisions of VCAA. 


Earlier Effective Date for bilateral hearing loss and tinnitus

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2). 

The record reflects that the Veteran's claims folder is a rebuilt folder. 

A VA Form 21-526, Veteran's Application for Compensation or Pension, signed by the Veteran, is dated May 29, 1997.  In Section 17 of his application, NATURE OF SICKNESS, DESEASE OR INJURIES FOR WHICH THIS CLAIM IS MADE AND DATE EACH BEGAN, the Veteran specifically noted "HEARING LOSS - LEFT EAR APPX. AUG./SEPT. 1966 WHILE IN VIETNAM".  In Section 19a of his application, the Veteran noted "HEARING LOSS - DAMAGE."  The record does not contain any communication from the Veteran dated prior to May 29, 1997, which may be construed as a claim for VA benefits. 

A September 1997 rating decision denied service connection for hearing loss.  A November 1997 rating decision continued the denial.  The Veteran did not appeal either rating decision.  As such, those decisions became final.  38 U.S.C.A. § 7105. 

On August 24, 2006, the RO received from the Veteran a VA Form 21-4138, Statement in Support of Claim, seeking to reopen his claim for service connection for bilateral hearing loss and tinnitus.  In addition, the Veteran submitted his May 1967 separation examination, a December 1966 consultation sheet and post-service medical records dated in 1997.   

By rating decision dated in January 2007, service connection was granted for bilateral hearing loss and tinnitus, and an effective date of August 24, 2006, was assigned.  
The Veteran presented testimony at a Travel Board hearing in October 2010 at which time he asserted clear and unmistakable error (CUE) in the September 1997 and November 1997 rating decisions.  

Although the September 1997 rating decision indicated that the Veteran's service treatment records were associated with the claims file at the time of that decision, it did not specifically note the December 1966 service treatment record that was instrumental in the January 2007 grant of service connection for bilateral hearing loss and tinnitus.  Further, the September 1997 rating decision noted that the service medical records showed no findings regarding the claimed disability.

However, the December 1966 consultation sheet noted, "20 y.o. for audiogram, please.  Has ringing in l ear for several weeks since firing weapons at special games comp;" and the May 1967 separation examination included audiometric testing that demonstrated right ear hearing within normal limits but left ear hearing with pure tone thresholds, in decibels, of 25 at 4000 Hertz and of 55 at 6000 Hertz.  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Based on knowledge of service audiometric practice, it is assumed that service department audiometric tests prior to October 31, 1967, were in ASA units, and require conversion to ISO units.  The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units.  With conversion of the scores from ASA to ISO units for the Veteran's May 1967 test, pure tone thresholds, in decibels, for May 1967 showed pure tone thresholds, in decibels, of 30 at 4000 Hertz and of 60 at 6000 Hertz.    

Thus, the December 1966 consultation sheet and the Veteran's service separation examination demonstrate evidence of in-service left ear hearing loss and tinnitus.

Generally, new and material evidence would have been required to reopen the claim in August 2006.  38 U.S.C.A. § 5108.  Under the provisions of 38 C.F.R. § 3.156(c), however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence. 

It is unclear to the Board as to whether the December 1966 service treatment record or the Veteran's May 1967 separation examination was associated with the claims file in 1997.  Accordingly, with resolution of doubt in the Veteran's favor, the Board finds that the December 1966 service treatment record and the May 1967 separation examination were added to the file subsequent to the September and November 1997 denials, and it was VA's duty to "reconsider" the issue of service connection for left ear hearing loss at the time of the January 2007 rating decision. 

The Veteran also contends that the May 1997 claim specifically referenced treatment for "hearing loss damage" at the DaNang Hospital in 1966 and referenced treatment for tinnitus at the time of the application.  The Board notes that the Veteran's service personnel records indicate that the Veteran was in Vietnam at the time in December 1967 when he complained of ringing in his left ear.  The United States Court of Appeals for Veterans Claims has held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In light of the Court's decision in Clemons, the Board finds that the Veteran's May 1997 claim for "left ear hearing loss" also included a claim for service connection for tinnitus.

To the extent that the September 1997 and November 1997 rating decisions can be construed to have implicitly denied the Veteran's claim for service connection for tinnitus, with resolution of doubt in the Veteran's favor, the Board finds that the issue of entitlement to service connection for tinnitus must also be addressed.  

Based on the circumstances of this case, and based on the provisions of 38 C.F.R. § 3.156(c)(3) , the Board finds that the Veteran is entitled to an effective date of May 29, 1997, (the date of the Veteran's initial claim) for the grants of service connection for left ear hearing loss and tinnitus.

As noted above, the effective date of an evaluation and award of compensation based on an original claim will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).     

In this case, there is evidence of in-service left ear hearing loss and tinnitus as well as evidence of left ear hearing loss and tinnitus at the time the Veteran filed his claim in May 1997.  April 1997 post-service medical records include evidence of bilateral sensorineural hearing loss and tinnitus.  VA examination dated in September 1997 indicates left ear hearing loss for VA purposes and tinnitus as well as a nexus opinion which states, "Bilateral asymmetric sensorineural hearing loss possibly due to his exposure to noise while in the military.  His description of an acute sense of hearing loss after his loud machine gun exposure in the left ear in particular may explain the asymmetry to the hearing loss."

In this case, because the Veteran established meeting the criteria for left ear hearing loss and tinnitus by September 1997 and his application for compensation was dated in May 1997, the Board finds that he actually met the criteria for left ear hearing loss and tinnitus at the time he filed his claim.  Although there is no indication in the claims file as to the actual date the Veteran filed his claim, the Board will resolve all doubt in the Veteran's favor and use the date signed of May 29, 1997 as the date of claim.

As such, the Board finds that an effective date of May 29, 1997, is the correct date for the grants of service connection for left ear hearing loss and tinnitus.

Although the issue of clear and unmistakable error in the September 1997 and November 1997 rating decisions has been raised with respect to the issues of entitlement to earlier effective dates for the grants of service connection for left ear hearing loss and tinnitus, the Board's decision in this case render such a request for revision essentially moot. 

With regard to whether the May 1997 claim included a claim for right ear hearing loss, the Board notes that the September 1997 and November 1997 rating decisions did not specifically limit their adjudication to the Veteran's left ear.  As such, the Board finds that the issue of entitlement to service connection for right ear hearing loss was also denied in the September 1997 and November 1997 rating decisions.

In this case, however, the additional service treatment records possibly received after the 1997 rating decisions do not show any right ear hearing loss.  As noted above, audiometric testing findings on the separation examination demonstrated right ear hearing loss within normal limits.  In addition, the December 1966 consultation sheet noted only left ear complaints.

As such, the claim for service connection for right ear hearing loss is not for reconsideration.  The Veteran did not appeal the 1997 decisions.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  Thus, with respect to the issue of entitlement to service connection for right ear hearing loss, the September 1997 and November 1997 decisions are final.  

The Veteran's request to reopen his claim of entitlement to service connection for a right ear hearing loss was received on August 24, 2006.  The record does not contain any communication from the Veteran dated from the November 1997 rating decision and prior to August 24, 2006, which may be construed as a claim for service connection for hearing loss. 

As noted above, an effective date of an evaluation and award of compensation based on a claim reopened after final disallowance will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  Since the Veteran's reopened claim for service connection for right ear hearing loss was received on August, 24, 2006, an earlier effective date for the grant of service connection for right ear hearing loss is not warranted.  
   
The issue of CUE in the September 1997 and November 1997 rating decisions has been raised with respect to the issue of entitlement to earlier effective date for the grant of service connection for right ear hearing loss.

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2012).  

The Veterans Court has propounded a three-prong test to determine whether CUE is present in a prior determination: 

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court has pointed out that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Moreover, merely to aver that there is CUE in a case is not sufficient to raise the issue.  Fugo, 6 Vet. App. at 43.  

A claim that the evidence was not properly weighed or evaluated cannot constitute CUE, and the allegation of CUE must specifically state what error occurred and how the outcome would have been manifestly different.  Where a claimant fails to reasonably raise a CUE claim as set forth above, there is no requirement to address the merits of the issue.  Fugo, 6 Vet. App. at 45. 

In other words, if the error alleged is not the type of error that, if true, would be CUE on its face; or if the claimant is only asserting disagreement with how the RO evaluated the facts before it; or if the claimant has only alleged a failure on the part of VA to fulfill its duty to assist; or if the claimant has not expressed with specificity how the application of cited laws and regulations would dictate a manifestly different result, then the claim should be denied or the appeal to the Board dismissed.  Simmons v. Principi, 17 Vet. App. 104 (2003). 

In this case, the Veteran has made the specific allegation that the RO did not have the correct facts at the time of the September 1997 and November 1997 rating decisions.  The Veteran contends that the RO did not have the relevant service treatment records at the time of either 1997 rating decisions.  The Veteran notes that both rating decisions denied the claim of service connection for hearing loss citing a lack of documentation in the service treatment records for in-service treatment or diagnosis of hearing loss; but that the service medical records showed an in-service diagnosis of tinnitus.  The Veteran contends that the RO's November 1997 characterization of the service treatment records as silent for any evidence of hearing loss is contradicted by the service treatment records submitted by him with his 2006 claim showing audiological testing done as follow up treatment to the December 1966 diagnosis of tinnitus and that this contradiction suggested that the RO did not have access to the complete service treatment records in 1997.  

However, although the Veteran's allegation of CUE specifically stated what error occurred, it did not indicate how the outcome would have been manifestly different.

The Veteran has not established a valid claim of CUE in either the September 1997 rating decision or the November 1997 rating decision.  As noted above, a CUE claim must involve a contention that, based on a particular error in application of law or fact, an error undebatably occurred.  As such, no valid CUE claim has been presented; and the claim shall be dismissed without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003). 


ORDER

Entitlement to an effective date of May 29, 1997 for the grant of service connection for left ear hearing loss is granted.

Entitlement to an effective date earlier than August 24, 2006, for the grant of service connection for right ear hearing loss is denied.

Entitlement to an effective date of May 29, 1997, for the grant of service connection for tinnitus is granted.

As there have been no specific allegations of facts or law which would qualify as valid claims of CUE in the September 25, 1997, and November 3, 1997, rating decisions, the appeal is dismissed without prejudice. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


